DETAILED ACTION

1.	Claims 1-7, and 9-12 are presented for consideration.

Continued Examination Under 37 CFR 1.114

2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09/21/2020 has been entered.
 
Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

s 1-6, and 10-12 are rejected under 35 U.S.C. 103 as being unpatentable over Padala et al. [ US Patent No 10,389,598 ], in view of Peteva et al. [ US Patent Application No 2017/0199770 ].

4.	As per claim 1, Padala discloses the invention as claimed including a computer program stored in a computer-readable storage medium, including encoded commands, which causes one or more processors to perform operations for monitoring respective containers operating in a container-based cloud server when the computer program is executed by the one or more processors of a computer system [ i.e. the management platform can intelligently monitor containers and container pools/slices ] [ Abstract; and col 9, lines 8-11 ], wherein the operations comprise:
an operation of monitoring static resource information from a host OS [ i.e. computing resources ] [ col 4, lines 31-col 5, lines 30 ]; 
an operation of monitoring container information of each of a plurality of containers from the host OS [ i.e. monitor resource usage by containers ] [ col 6, lines 22-33; and col 8, lines 31-55 ];
an operation of determining whether a predetermined event occurs [ i.e. upon determining that a specific container or containers need to have a resource adjustment applied ] [ col 4, lines 4-25; col 7, lines 18-20; and claim 10 ]; 
an operation of driving an event processing module corresponding to an event when an event occurs based on the determination as to whether the event occurs [ i.e. the management 
an operation of performing a predetermined operation by using the driven event processing module [ i.e. the host agent then makes a local adjustment to the container resource limits ] [ col 7, lines 21-25; and col 8, lines 15-25 ]; and
wherein the predetermined event includes an event for container control [ i.e. the host agent makes a local adjustment to the container resource limits ] [ col 7, lines 14-25; and col 8, lines 4-25 ].
Padala does not specifically disclose which occurs among a plurality of event processing modules, wherein the event for the container control is an event for controlling the plurality of containers connected to the container-based cloud server and is generated based on control information received from a management server which generates user interface for displaying the static resource information, the container information and information on an event based on a importance of events, which is determined based on the user set and which receives user input through the user interface for controlling the plurality of containers, the processor operates a container control module when receiving the control information, which is related to the static resource information, the container information and the information on an event, through the user interface from the management server, and the container control module performs at least one of a device control operation as an operation for controlling a device connected to the user terminal using the container-based cloud server, a file control operation as an operation for controlling files and directories executed in the user terminal using the container-based cloud server, a program control operation as an operation for controlling a program executed in the user 
Peteva discloses which occurs among a plurality of event processing modules [ 402, 406, Figure 4; and paragraphs 0100, and 0109 ], wherein the event for the container control is an event for controlling the plurality of containers connected to the container-based cloud server [ i.e. coordinate the migration operation ] [ paragraph 0110 ] and is generated based on control information received from a management server [ i.e. central server ] [ 114, Figure 4; and paragraphs 0107, and 0109 ], which generates user interface for displaying the static resource information, the container information [ i.e. the user interface receives parameters from the user, include type of Linux distribution for the container, various pre-installed applications, storage capacity, CPU cores for the containers ] [ paragraphs 0169 ] and information on an event based on a importance of events [ i.e. the user interface allows the user to specify a date and time for the scaling event as well as scaling limit, and schedule scaling ] [ Figures 7B and 7C; and paragraph 0139-0141 ], which is determined based on the user set and which receives user input through the user interface for controlling the plurality of containers [ i.e. a graphical user interface provides an input for the user to select, adjust and/or vary the hosting service for a given server and/or container ] [ Figure 7A; and paragraphs 0093 ], the processor operates a container control module when receiving the control information, which is related to the static resource information, the container information and the information on an event [ i.e. the MPI workers may receive and serve jobs associated with the scaling event ] [ paragraphs 0133-018 ], through the user interface from the 
It would have been obvious to a person skill in the art before the effective filing date of the claimed invention to combine the teaching of Padala and Peteva because the teaching of Peteva would enable to provide method and system for load balancing and scaling for cloud hosting systems and containers [ Peteva, paragraph 0002 ]

5.	As per claim 2, Padala discloses wherein the static resource information includes basic information for constructing the container-based cloud server [ i.e. subdivided into one or more container pools or slices ] [ Figure 3; and col 5, lines 31-50 ].

6.	As per claim 3, Padala discloses wherein the container information includes dynamic resource information and basic container information, the dynamic resource information as information on a resource that changes in real time includes information on a resource usage of each of the plurality of containers connected and a resource remaining amount of the cloud server [ i.e. containers running on host and remaining of the resource ] [ col 7, lines 48-col 8, lines 25 ], and the basic container information includes at least one of information on an application operation for each container among the plurality of containers [ Figure 2; and col 11, lines 31-33 ], and information on the operation of a user [ i.e. customer workloads ] [ col 6, lines 57-65 ].

7.	As per claim 4, Padala discloses wherein the plurality of event processing modules includes at least one of a static resource monitoring module, a dynamic resource monitoring module, a basic information monitoring module, and a container control module [ col 7, lines 14-25 ].

8.	As per claim 5, Padala discloses wherein the predetermined event includes at least one of an event for dynamic resource variation, an event based on a comparison of the basic container information and action criterion information, an event for a container information request, and an event for a time period [ col 9, lines 50-col 10, lines 56 ].



10.	As per claim 10, Padala discloses wherein the event for the time period is an event which occurs at a predetermined time period which is repeated, and the processor operates at least one of the static resource monitoring module, the dynamic resource monitoring module, the basic container information monitoring module, and the container control module according to a predetermined time period [ i.e. each host is required to communicate its level of resource utilization periodically to the management platform ] [ col 6, lines 6-9; and col 7, lines 7-25 ].

11.	As per claims 11 and 12, they are rejected for similar reasons as stated above in claim 1.

7 is rejected under 35 U.S.C. 103 as being unpatentable over Padala et al. [ US Patent No 10,389,598 ], in view of Peteva et al. [ US Patent Application No 2017/0199770 ], and further in view of Levin et al. [ US Patent Application No 2018/0129803 ].

13.	As per claim 7, Padala in view of Peteva does not specifically disclose wherein the event based on the comparison of the basic container information and the action criterion information is an event regarding whether the user using the container-based cloud server violates predetermined action criterion information, the processor operates a basic container information monitoring module based on the comparison between the action criterion information received from the management server and the basic container information, and the basic container information monitoring module collects the basic container information of at least one of the plurality of containers connected to the host OS and performs an operation of transmitting the collected basic container information to the management server.  Levin discloses wherein the event based on the comparison of the basic container information and the action criterion information is an event regarding whether the user using the container-based cloud server violates predetermined action criterion information [ i.e. monitoring an operation of a runtime execution of the application container, and detecting a violation of the security profiled based on the monitored operation ] [ Abstract; and paragraphs 0051, and 0052 ], the processor operates a basic container information monitoring module based on the comparison between the action criterion information received from the management server and the basic container information, and the basic container information monitoring module collects the basic container information of at least one of the plurality of containers connected to the host OS and performs an operation of transmitting the .

14.	Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Padala et al. [ US Patent No 10,389,598 ], in view of Peteva et al. [ US Patent Application No 2017/0199770 ], and further in view of Yoon et al. [ US Patent Application No 2015/0026346 ].

15.	As per claim 9, Padala does not specifically disclose wherein the event for the container information request is an event regarding a request of an administrator for the container information.  Peteva discloses wherein the event for the container information request is an event regarding a request of an administrator for the container information [ i.e. administrators with the ability to instantly change the resource limits of a container ] [ paragraph 0010 ].  It would have been obvious to a person skill in the art before the effective filing date of the claimed invention to combine the teaching of Padala and Peteva because the teaching of Peteva would enable to provide method and system for load balancing and scaling for cloud hosting systems and containers [ Peteva, paragraph 0002 ].  Padala in view of Peteva does not specifically disclose the processor operates at least one of a dynamic resource monitoring module and a basic container information monitoring module when receiving request information from the management server.  Yoon .

Response to Arguments

16.	Applicant's arguments filed 09/21/2020 have been fully considered but they are not persuasive.  The newly amended limitations have been rejected under Peteva as indicated in claim 1 above.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUSTIN NGUYEN whose telephone number is (571)272-3971.  The examiner can normally be reached on Monday-Friday 9-6 PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Gillis can be reached on 571-2727952.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/DUSTIN NGUYEN/Primary Examiner, Art Unit 2446